Citation Nr: 0829580	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for acne, to include as 
secondary to treatment for hypogonadism.  

2.  Entitlement to service connection for glaucoma, 
cataracts, and ocular hypertension.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for sequelae of INH 
therapy, to include epistaxis, hyperglycemia, flu-like 
illness, and lymphadenopathy.  

5.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.  

The Board issued a decision in August 2005 that denied or 
dismissed the appellant's appeal of 18 issues and remanded 
the five issues listed above for further development of the 
evidence.  The case has been returned to the Board for 
appellate consideration of the remaining issues.  

In April 2005, the appellant testified at a hearing before 
the Board at the RO; the undersigned Veterans Law Judge 
presided.  

The issues concerning service connection for peripheral 
neuropathy and anemia are addressed in the remand section of 
this decision are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  The evidence shows that the appellant's acne is caused by 
treatment for a non-service-connected disorder and that it 
was not manifest during service or for many years after 
service.  

2.  The greater weight of the evidence shows that any current 
glaucoma, cataracts, and ocular hypertension was first 
manifest many years after the appellant's separation from 
service and is not due to his treatment with INH during 
service.  

3.  The greater weight of the evidence shows that the 
appellant does not have any sequelae of INH therapy during 
service, to include epistaxis, hyperglycemia, flu-like 
illness, and lymphadenopathy.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for acne.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

2.  The criteria are not met for service connection for 
glaucoma, cataracts, and ocular hypertension.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  The criteria are not met for service connection for 
sequelae of INH therapy, to include epistaxis, hyperglycemia, 
flu-like illness, and lymphadenopathy.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Acne, to include as secondary to INH therapy 
and to treatment for hypogonadism

The service medical records, including the report of the 
appellant's separation examination, are silent for any 
complaints, clinical findings, or diagnosis of acne, although 
the records do show that he was treated during service for 
hyperpigmentation of the face.  The service records also show 
that, within two weeks after his entry onto active duty in 
August 1983, a tuberculin skin test was read as being 
positive.  He was started on INH therapy prophylactically in 
August 1983.  While x-ray findings in 1988 (after his 
separation from service) showed possible evidence of chronic 
tuberculosis, there is no medical evidence that a definite 
diagnosis of tuberculosis - inactive or active - has ever 
been assigned either during service or subsequently.  

A VA clinic record dated in August 2002 lists a diagnosis of 
chronic acne, although the examiner did not note an etiology 
for the disorder.  Another clinic report, dated in May 2003, 
contains a diagnosis of acne secondary to androgen therapy.  
The record shows that the appellant underwent such therapy, 
beginning in 1998, to attempt to improve his fertility, due 
to hypogonadism resulting from congenital retractile testes.  

At his Board hearing in April 2005, the appellant testified 
to his belief that his acne was caused by his androgen 
therapy.  

In August 2005, a VA general medical examiner listed a 
diagnosis of acne, primarily of the chest, upper back, and 
upper abdomen.  He stated, however, that the appellant's acne 
was related to his testosterone (androgen) medication, and 
that it was less likely than not that the acne was a result 
of his INH therapy.  

To the extent that the appellant's statements may contend 
that his current acne was caused by his INH therapy during 
service, service connection for acne must be denied because 
the only medical evidence concerning the etiology of his acne 
- the August 2005 VA examiner's opinion - indicates that 
his acne is not related to that treatment.  

Moreover, service connection for acne due to the appellant's 
androgen therapy must also be denied because the Board in 
August 2005 denied service connection for retractile testes, 
hypogonadism, and azoospermia (infertility), and the evidence 
clearly shows that his acne is due to androgen therapy for 
that condition.  Service connection may be granted on a 
secondary basis only if the secondary condition is 
proximately due to a service-connected disability.  See 
38 C.F.R. § 3.310.  Thus, because the evidence shows that the 
appellant's acne is due to a non-service-connected disorder, 
the criteria for service connection for acne are not met.  

For the foregoing reasons, the claim for service connection 
for acne must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Glaucoma, cataracts, and ocular hypertension

The appellant's claim form for service connection notes his 
contention that glaucoma, cataracts, and ocular hypertension 
"could" be secondary to testosterone supplements which he 
began taking in 1998 for hypogonadism.  

His service medical records, including the report of his 
separation examination, are silent for any mention of 
glaucoma, cataracts, or ocular hypertension.  The earliest 
mention of any eye condition other than refractive error is a 
report by a private physician in April 2001, which listed a 
diagnosis of suspect glaucoma in both eyes and incipient 
cataracts in both eyes.  That examiner did not comment on the 
etiology of those conditions.  

A VA examiner in August 2002 also listed diagnoses of 
bilateral glaucoma and bilateral cataracts, but did not 
provide any pertinent symptoms or clinical findings, and also 
did not comment on the etiology of the conditions.  Further, 
the report of a January 2003 VA eye examination again lists a 
diagnosis of suspect primary open angle glaucoma based on a 
large cup to disc ratio in both eyes versus a diagnosis of 
physiological cupping of the disc.  The examiner noted that 
the appellant's visual fields were unremarkable and that the 
intraocular pressure in both eyes was in the normal range; 
the report does not mention any cataracts.  

The appellant reported to a VA compensation eye examiner in 
August 2005 that, following his INH therapy and after his 
exposure to an explosion, he needed glasses and his vision 
declined.  The examiner noted normal values for visual 
acuity, visual fields, and intraocular pressure, and 
indicated that there were no cataracts in either eye.  That 
examiner commented on the cup to disc ratio, diagnosing 
suspect glaucoma versus low tension glaucoma, "unlikely 
related to INH exposure or exposure to explosion with a 
positive family history of glaucoma."  

The August 2005 Board decision dismissed the appellant's 
appeal concerning service connection for refractive error 
after he had withdrawn his substantive appeal as to that 
issue.  

At the appellant's Board hearing in April 2005, he appeared 
to admit that his eye disorders were not due to exposure to 
INH.  He indicated, rather, that he thought they were due to 
the androgen therapy for his hypogonadism.  

First, the appellant's claimed eye disorders were not shown 
in service or for more than 14 years after his separation 
from service, and there is no evidence that the claimed eye 
disorders are otherwise due to service.  Moreover, the 
appellant does not contend that the eye disorders are related 
to service.  Therefore, service connection on the basis of 
direct service incurrence is not established.  

The Board recognizes that the appellant is a physician 
assistant and that his medical opinion as to the etiology of 
his eye disorders is entitled to some weight.  However, 
although there is no other medical opinion, favorable or 
unfavorable, as to whether his eye disorders are related to 
his treatment for hypogonadism, the Board notes that the 
August 2005 Board decision denied service connection for 
retractile testes and secondary hypogonadism.  As discussed 
above, to the extent that the appellant's eye disorders are 
due to his androgen treatment for hypogonadism, service 
connection for the disorders on that basis is not 
established.  See 38 C.F.R. § 3.310.  

Therefore, because the evidence shows that the appellant's 
glaucoma, cataracts, and ocular hypertension are not due to 
his treatment with INH during service or to injury resulting 
from an explosion during service, and because there is no 
evidence of glaucoma, cataracts, or ocular hypertension 
during service or for many years after his separation from 
service, the Board concludes that the criteria are not met 
for service connection and that the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Sequelae of INH therapy, to include epistaxis, 
lymphadenopathy,
 flu-like illness, and hyperglycemia

The August 2005 Board decision denied or dismissed some 
claims for service connection for disorders due to INH 
therapy.  The only remaining disorders claimed by the 
appellant as due to INH therapy are epistaxis, 
lymphadenopathy, flu-like illness, hyperglycemia, and 
peripheral neuropathy.  The claim concerning peripheral 
neuropathy is addressed in the Remand section, below.  

As discussed above, the service medical records show that the 
appellant was treated with INH for a positive tuberculin skin 
test for at least several months during service, beginning 
approximately two weeks after he entered onto active duty.  
The service medical records also indicate that the appellant 
was seen on occasion in 1984 and 1986 for a sore throat, 
productive cough, recurrent epistaxis, and a feeling of 
weakness; viral syndrome and viral upper respiratory 
infection were diagnosed.  No lymphadenopathy was noted by 
any service department examiner or on any service department 
chest x-ray.  One blood glucose measurement, in November 
1983, was 120, indicating a slight elevation; no examiner 
commented on the significance of that reading.  However, the 
report of the appellant's separation examination does not 
list any residuals of the INH treatment, in particular, 
epistaxis, lymphadenopathy, flu-like illness, or 
hyperglycemia.  

The post-service medical records reflect only one blood 
glucose reading that was elevated - a reading of 125 in 
March 2003; several other post-service readings were noted to 
be normal.  More importantly, no VA or private examiner - 
either during service or subsequent to service - has 
diagnosed hyperglycemia or any disorder manifest by 
hyperglycemia.  


Again, the appellant's medical opinion that he has 
hyperglycemia due to his INH therapy during service must be 
given credence and some probative weight.  But the Board 
finds that the August 2005 VA examiner's statement that there 
was no evidence that the appellant then had hyperglycemia - 
supported by laboratory evidence of a normal blood sugar - 
as well as the total lack of other medical evidence of 
hyperglycemia, outweighs the appellant's opinion.  Thus, in 
the absence of evidence that he currently has the claimed 
disability - hyperglycemia - or any disability manifested 
by hyperglycemia, the Board concludes that the criteria for 
service connection for hyperglycemia are not met.  

At his hearing, the appellant testified that he had 
nosebleeds (epistaxis) once a week and flu-like symptoms, 
e.g., nausea, fatigue, headaches, and feeling feverish, three 
to four times a week.  He attributed those symptoms to his 
in-service INH treatment.  

While some post-service examiners have noted the appellant's 
report of flu-like symptoms, no examiner has noted any 
pertinent abnormal clinical findings or diagnosis, and no 
examiner has indicated that any such symptoms were caused by 
his INH therapy.  In addition, although at least one examiner 
since service has recorded some evidence of clotted blood in 
the appellant's nasal passages, no examiner has attributed 
his nosebleeds to his INH therapy.  Moreover, an ear, nose, 
and throat (ENT) examiner in August 2005 noted that there was 
no obvious source of bleeding on examination of the 
appellant's nose, that there was no evidence of a 
coagulopathy, and that his hemoglobin was stable.  It was 
that examiner's judgment that it was less likely than not 
that the nosebleeds were a result of the treatment with INH.  

Similarly, a VA general medical examiner in August 2005 noted 
the appellant's report that his flu-like symptoms were 
episodic, and the examiner indicated that there was no 
evidence of a flu-like illness at that time.  He concluded 
that it was less likely than not that any flu-like illness 
the appellant might have was due to his INH therapy.  

The Board accords more probative weight to the VA ENT 
examiner than to the appellant concerning the etiology of his 
nosebleeds and finds that the greater weight of the evidence 
is against a finding that his nosebleeds resulted from his 
in-service INH treatment.  Therefore, the criteria are not 
met for service connection for epistaxis.  

The Board also accords more probative weight to the opinion 
of the August 2005 VA examiner than to the appellant 
concerning the etiology of any flu-like illness he may have, 
given the episodic nature of his symptoms and the absence of 
any symptoms at the time of that examination.  Therefore, the 
criteria are not met for service connection for flu-like 
illness.  

The appellant has also stated, including at his hearing, that 
he has lymphadenopathy due to his INH therapy during service.  

The service medical records, including the report of the 
appellant's separation examination, are silent for any 
complaints related to lymphadenopathy, and no examiner during 
service noted any clinical findings or diagnosis of 
lymphadenopathy.  

The report of an examination by a VA endocrinologist in 
December 2002 states that examination of the appellant's neck 
revealed no lymphadenopathy.  Examination by another VA 
endocrinologist in April 2003 noted that there was no groin 
lymphadenopathy.  The appellant underwent a VA general 
medical examination in August 2005.  That examiner's 
assessment was that the clinical examination was negative for 
any lymphadenopathy; he submitted an addendum noting that a 
chest x-ray in August 2005 was normal.  The addendum further 
stated that there was no evidence of lymphadenopathy.  
Finally, the examiner commented that it was less likely than 
not that any current lymphadenopathy was due to his INH 
therapy.  

The Board accords more probative weight to the three VA 
examiners than to the appellant concerning the presence of 
any lymphadenopathy and finds that the greater weight of the 
evidence is against a finding that he currently has 
lymphadenopathy that is due to his in-service INH treatment.  
Therefore, the criteria are not met for service connection 
for lymphadenopathy and the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a September 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

Further, the required notice was provided before the adverse 
decision in June 2003.  Although the appellant has the right 
to content-complying notice and proper subsequent VA process, 
he has received that notice.  The Board observes that the 
appellant raised some of his claims in the current case at 
different times.  To ensure that he was properly notified of 
what evidence was required to substantiate each of his 
claims, and of his and VA's respective duties for obtaining 
evidence, the RO sent the appellant another notice letter in 
November 2004.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, including 
at a hearing.  Also, in a supplemental statement of the case 
(SSOC) in December 2007, the Appeals Management Center 
notified the appellant of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  Further, because the Board has herein denied each of 
the appellant's claims, any error in the timing of notice 
complying with Dingess/Hartman is harmless.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
appellant has been afforded multiple VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER
Service connection for acne, to include as secondary to 
treatment for hypogonadism, is denied.  

Service connection for glaucoma, cataracts, and ocular 
hypertension is denied.  

Service connection for sequelae of INH therapy, to include 
epistaxis, hyperglycemia, flu-like illness, and 
lymphadenopathy, is denied.  


REMAND

The Board's August 2005 decision noted that the appellant had 
testified at his Board hearing that he continued to have 
numbness in his arms and legs that he attributed to his in-
service INH therapy.  It was noted that the record did not 
contain a medical opinion as to whether his current 
complaints were results of his treatment with INH during 
service.  

Subsequently, pursuant to the August 2005 remand, the 
appellant was examined in September 2006 by a VA neurologist 
who reviewed the record in order to provide the opinion 
requested by the Board.  Noting that the appellant had not 
been given pyridoxine at the time of his INH therapy, the 
examiner stated that "INH may be associated with peripheral 
neuropathy when pyridoxine is not provided.  However the 
onset and sustained symptomatology would be generally 
unusual.  When the medication is discontinued gradual 
improvement to resolution would be anticipated."  He also 
noted that the appellant "has episodes of stiffness and 
numbness upon wakening such that he is unable to move.  It is 
likely that these are sleep paralysis events.  A connection 
to the history is not evident."  The examiner's assessment 
was that the appellant had no neurological examination 
evidence of peripheral neuropathy.  The examiner also 
indicated that nerve conduction studies and an EMG were not 
found in the record to rule out bilateral carpal tunnel 
syndrome.  

The Board notes that EMG and nerve conduction studies had in 
fact been conducted in March 2003, although it appears that 
the results of those studies were not in the claims file for 
the September 2006 examiner's review, and he specifically 
noted that such studies were needed to rule out carpal tunnel 
syndrome.  Importantly, the results of those studies were 
mostly normal.  Although the Board's August 2005 decision 
denied service connection for carpal tunnel syndrome based on 
the evidence then of record, the September 2006 examiner's 
report does not indicate whether the results of the March 
2003 studies would influence his opinion regarding peripheral 
neuropathy.  

Moreover, despite the Board's previous statement, the record 
did contain an opinion as to the etiology of the appellant's 
peripheral neuropathy.  Another VA neurologist evaluated the 
appellant both before and after the March 2003 EMG and nerve 
conduction studies.  Her report noted that the appellant had 
decreased sensation to pinprick in a stocking and glove 
distribution, up to the knees bilaterally and up to both 
proximal upper arms.  That examiner's assessment - both 
before and after the March 2003 studies, which she had 
reviewed - was that she suspected that the appellant's 
symptoms were "multifactorial, due in part to peripheral 
neuropathy originally induced from INH along with ulnar nerve 
damage in 1985 ... compounded by probable carpal tunnel 
syndrome and perhaps a left-sided chronic cervical 
radiculopathy affecting the left upper extremity."  The 
March 2003 neurological studies were ordered by that examiner 
specifically to rule out bilateral carpal tunnel syndrome, a 
superimposed more diffuse peripheral neuropathy from INH, and 
also a left ulnar neuropathy.  

In light of the favorable opinions by the VA examiner in 2003 
and considering the fact that the 2006 examiner did not have 
the results of the March 2003 studies to review, the Board 
finds that VA's duty to assist requires that the case be 
remanded to obtain a medical opinion that specifically 
discusses all the previous medical opinions, as well as the 
results of the March 2003 neurological studies, in 
conjunction with a current examination, to determine whether 
the appellant currently has peripheral neuropathy due to the 
INH therapy he had during service.  

In addition, the record shows that the appellant was 
diagnosed with microcytic, hypochromic anemia during service, 
with numerous notations of abnormally low values on complete 
blood count (CBC).  The record also contains numerous lab 
reports after service, as recently as April 2003, continuing 
to show low values on CBC, as well as continuing diagnoses of 
anemia.  However, the Board observes that the appellant was 
found to have G6PD enzyme deficiency during service and the 
service medical records contain at least one notation that 
the appellant was taking sulfa.  A VA compensation examiner 
in April 2003 stated that the veteran had been told to avoid 
taking certain drugs, including sulfa, as they were known to 
cause hemolysis in the presence of G6PD deficiency, resulting 
in anemia.  That examiner also indicated that G6PD deficiency 
was a congenital disorder.  


In April 2005, the appellant withdrew his appeal of the issue 
concerning service connection for G6PD deficiency and the 
Board's April 2005 decision dismissed that issue.  However, 
the issue concerning service connection for anemia remained 
on appeal and the Board remanded that issue in April 2005 to 
schedule an examination to determine the nature and severity 
of the appellant's anemia and to obtain a medical opinion as 
to whether the appellant met the diagnostic criteria for 
anemia.  Importantly, the remand stated that the opinion was 
to be supported by "complete rationale."  A VA general 
medical examination was conducted in August 2005, but the 
examiner did not discuss the appellant's known G6PD 
deficiency, nor did he discuss the significance of the 
clinical diagnoses of anemia and abnormal CBC findings after 
the appellant's separation from service.  Although another 
CBC was obtained at that time which continued to show some 
abnormal values, the examiner stated simply, "CBC of 8-30-
2005 does not show evidence of anemia."  No other rationale 
was provided, nor did the examiner explain the abnormal 
values that were recorded in August 2005.  Considering the 
apparently complex nature of the appellant's anemia, as 
previously diagnosed, further discussion and rationale is 
required.  Therefore, the issue concerning service connection 
for anemia must also again be remanded.  

Accordingly, the case must, regrettably, be REMANDED once 
more for the following actions:  

1.  Schedule the appellant for a 
neurological examination.  The examiner's 
report must indicate that the claims file 
and a copy of this remand order were 
reviewed.  After specifically discussing 
the history of the appellant's 
complaints, the opinions of the VA 
examiners in January 2003 and April 2003 
and in September 2006, as well as the 
results of the EMG and nerve conduction 
studies in March 2003, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent probability or greater) that any 
current peripheral neuropathy was caused 
by the appellant's treatment with INH 
during service.  The opinion should be 
supported by adequate rationale, 
distinguishing any previous contrary 
opinion(s), to the extent possible.  

2.  Schedule the appellant for a 
hematological examination.  The 
examiner's report must indicate that the 
claims file and a copy of this remand 
order were reviewed.  Ask the examiner to 
state whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that the appellant currently has 
anemia.  If a current diagnosis of anemia 
is assigned, the examiner should provide 
an opinion regarding the etiology of the 
anemia and should indicate whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) that the 
current anemia had its origins in 
service.  Regardless of whether anemia is 
currently found, the examiner should 
specifically discuss the significance of 
any pertinent abnormal laboratory values 
obtained at the time of this examination 
considering the previously noted post-
service diagnoses of anemia and abnormal 
values on CBC, despite his apparent 
avoidance of medications in light of his 
known G6PD deficiency.  

The appellant is hereby notified that it 
is his responsibility to report for the 
scheduled examinations and to cooperate 
in the development of the case, and that 
the consequences of failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2007).  

3.  Upon completion of the requested 
development, again consider the 
appellant's claim.  If the claim is not 
granted to the appellant's satisfaction, 
furnish him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


